Citation Nr: 0711490	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  03-30 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an increased (compensable) rating from an 
original grant of service connection for scars on the right 
and left thigh. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to February 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  

In February 2005, the Board remanded this matter to the RO to 
afford due process and for other development.  Following its 
completion of the Board's other requested actions, the RO 
continued the denial of the claims listed on the title page 
of this decision and returned these matters to the Board for 
further appellate consideration. 

The Board additionally observes that the veteran had appealed 
the initial assignment of a noncompensable rating for a scar 
located on his right hip.  Pursuant to a January 2006 rating, 
a 10 percent evaluation was assigned for that disability.  In 
an Informal Hearing Presentation dated in January 2007, the 
veteran's representative indicated satisfaction with the 10 
percent rating.  Accordingly, the Board regards that matter 
has also been resolved.  38 U.S.C.A. § 7104; 38 C.F.R. 
§§ 19.7(b), 20.101.

In March 2004, the veteran testified during a videoconference 
hearing from Newark, New Jersey before a Veterans Law Judge 
sitting in Washington, D.C.  That Judge is no longer employed 
at the Board.  The Board wrote the veteran and his 
representative in January 2007 to inquire as to whether he 
wanted another hearing before another Veterans Law Judge.  
Neither the veteran nor his representative responded to that 
inquiry. The Board concludes, therefore, that the veteran 
does not desire an additional personal hearing before the 
Board.

The issue of entitlement to service connection for a 
bilateral hearing loss is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The veteran's service connected scars of the right and 
left thigh are no more than 1.5 by .5 centimeters in size, 
are not tender or painful and cause no functional limitation.


CONCLUSION OF LAW

The criteria for a compensable evaluation for scars of the 
right and left thigh have not been met.  38 U.S.C.A. § 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1, 4.2, 
4.10, 4.40, 4.118, Diagnostic Code 7804 (2002 and 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter(s) from 
the RO dated in November 2001, October 2003 and May 2005.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006)).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  However, the Board's decision 
herein denies the appellant's claim for increased rating.  
Therefore, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.  

Factual Background and Analysis

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "Court") has held that, in a claim of 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999). 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

During a November 2001 VA medical examination, the veteran 
complained of residuals of gunshot wounds to both inner 
thighs.  Two-.5 by .5 centimeter atrophic depressed scars, 
not painful to touch, were appreciated.   

In October 2005, the veteran was a VA medical examination.  
He did not complain that the thigh scars were painful.  On 
objective examination, a deep scar was noted over the medial 
aspect of the right thigh, measuring 1.5 centimeter by .5 
centimeter.  The scar was partially adherent and non-tender.  
On the medial aspect of the left thigh, there was a similar 
scar, also non tender and partially adherent.  The examiner 
reported no functional impairment due to scars; repeated 
range of motion showed no increase in pain, fatigue, weakness 
or lack of endurance.  

Disability evaluations are available for gun shot wound 
residual scars.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994) (holding that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not duplicative of 
or overlapping with the symptomatology of the other 
condition).  

The criteria for evaluating skin conditions were revised 
effective August 30, 2002.  Pursuant to VAOPGCPREC 7-2003, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant normally applies, absent Congressional 
intent to the contrary.  Prior to August 30, 2002, scars were 
rated as follows:

780
3
Scars, superficial, poorly nourished, with 
repeated ulceration
10
38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to August 30, 
2002)

7804
Scars, superficial, tender and painful on objective 
demonstration
10
Note: The 10 percent rating will be assigned, when the 
requirements are met, even though the location may be on tip 
of finger or toe, and the rating may exceed the amputation 
value for the limited involvement.
38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to August 30, 
2002)

780
5
Scars, other.

Rate on limitation of function of part affected.
38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to August 30, 
2002)

On August 30, 2002, the following skin disorder revisions 
became effective:

7801
Scars, other than head, face, or neck, that are 
deep or that cause limited motion: 
Rating
 
Area or areas exceeding 144 square inches (929 
sq.cm.).
40
 
Area or areas exceeding 72 square inches (465 
sq. cm.).
30
 
Area or areas exceeding 12 square inches (77 
sq. cm.).
20
 
Area or areas exceeding 6 square inches (39 sq. 
cm.).
10
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft 
tissue damage. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2006)

780
2
Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) 
or greater
10
 
Note (1): Scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with Sec. 4.25 of this part.
 
Note (2): A superficial scar is one not associated with 
underlying soft tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7802 (2006)



780
3
Scars, superficial, unstable
1
0
 
Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.
 
 
Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.
 
38 C.F.R. § 4.118, Diagnostic Code 7803 (2006)

780
4
Scars, superficial, painful on examination
1
0
 
Note (1): A superficial scar is one not associated 
with underlying soft tissue damage. 
 
 
Note (2): In this case, a 10-percent evaluation will 
be assigned for a scar on the tip of a finger or toe 
even though amputation of the part would not warrant a 
compensable evaluation. (See Sec. 4.68 of this part on 
the amputation rule.) 
 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2006)

780
5
Scars, other; 
 
Rate on limitation of function of affected part.
38 C.F.R. § 4.118, Diagnostic Code 7805 (2006)

With regard to any scars associated with the current appeal, 
the Board notes that the medical evidence of record do not 
show any abnormalities or pain and tenderness of the scars.  
In order to receive a compensable rating, under either the 
old code provisions or under the revised provisions, there 
would have to be painful or tender scars, or rather large 
areas of scarring, or limitation of motion caused by the 
scarring; none of which are presented in the case at hand.  
Therefore, a compensable rating for any scars associated with 
the current appeal is not warranted at any point during the 
appeal.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Entitlement to increased evaluation for scars to the right 
and left hip is denied. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  Upon a review of the file, it appears that this case 
must be remanded for proper notice to the veteran under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran avers that he was exposed to acoustic trauma 
while stationed in Vietnam when ammunition dumps exploded.  
His service personnel records indicate that he served in 
Vietnam, and that his military occupational specialties 
included general warehouseman and material handler operator.  
Post service, he was employed for 28 years on an assembly 
line at an automotive plant.  The veteran indicated that he 
routinely wore ear protection on the assembly line.

The veteran was afforded four VA audiology examinations.  The 
examinations in November 2001 and in December 2005 provided 
no nexus opinion regarding any present hearing loss and 
service or other potential sources of acoustic trauma.  The 
September 2005 VA audiology examination was deemed 
inadequate, as the veteran's responses were not reliable.  In 
October 2005, the veteran underwent a VA audiology 
examination, and the examiner concluded that, based on the 
examination and a review of the claims folder, the veteran's 
hearing loss was likely due to service.  Unfortunately, the 
examiner did not provide the audiology examination results.  
His opinion is of limited value.

In order to resolve this issue, additional examination of the 
veteran is required.  The case is REMANDED for the following 
actions:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and non-VA, who treated the veteran 
for a hearing loss since 1970.  Of 
particular interest are any hearing tests 
provided the veteran by his former 
employer, General Motors, and, if 
possible, any documentation indicating 
when hearing protection was issued to the 
veteran in conjunction with his work.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

3.  The veteran should be afforded a VA 
audiology examination.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  In the 
course of the examination, the 
audiologist is to obtain an occupational 
and recreational history of the veteran.  
At the conclusion of the examination, the 
examiner is to offer an opinion as to 
whether the veteran has a hearing loss, 
and if so, whether it is as least as 
likely as not (50 percent or greater) 
that the hearing loss is related to 
service.  Adequate reasons and bases are 
to be provided for any opinion rendered.  

4  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


